DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William English on 4/8/2021.

The application has been amended as follows: 
Claim 7: 
Line 8 is amended to read; “sense cardiac signals from the heart via one or more sensing electrodes of the plurality of electrodes and a detect tachycardia event in response to the”.
Claim 8:
Line 3 the word “monitoring” is amended to read “sensing”.
Claim 9:
Line 2:  “by pacing pulses” is amended to read “by the pacing pulses”;
Line 3: “deliver pacing pulses” is amended to read “deliver the pacing pulses”;
Line 4: “measure the time delay” is amended to read “measure a time delay”.
Claim 11:
Lines 2-3: “as terminal nor loses the ability” is amended to read “as terminal nor loses an ability”.
Claim 16:
Line 12: “each over drive pacing pulse” is amended to read “each of the over drive pacing pulses”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the invention is directed towards systems for delivering and terminating tachycardia.  The system includes multiple electrodes coupled to a processor.  The processor is configured to sense signals via sensing electrodes and deliver pacing and/or overdrive pacing via pacing electrodes of the plurality of electrodes.  The prior art fails to disclose or render obvious all of the limitations of the independent claims in combination with delivering pacing pulses with cycle lengths sufficient to terminate or advance the tachycardia; as well as monitoring cardiac signals during delivery to identify when the device did not advance tachycardia, when advancement occurs, when tachycardia is terminated or blocked within a reentrant circuit, when tachycardia is accelerated and/or when it is inclusive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792

/PAULA J STICE/Primary Examiner, Art Unit 3792